 Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 1 of 15 - Page ID#: 1

                                                                   .!!&Starn Di&rlot of !emuoiy
                                                                         FILED
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY                    JUL 3 f 2020
                        CENTRAL DIVISION at LEXINGTON                      AT LEXINGTON
                               Electronica.lly Filed                      ROBERT R. CARR
                                                                     CLERK U.S. DISTRICT COURT

TRESINA PRIMM, individually and as )
Administrator of the Estate of Stanley )
Primm                                  )
                                       )
            Plaintiff                  )   CaseNo.S::OO-cV-356-             £r£.
                                       )
v.                                     )
                                       )
CLARK COUNTY, KENTUCKY                 )
                                       )
Serve: Chris Pace                      )
       County Judge/Executive          )
       34 South Main                   )
      Winchester, Kentucky 40391       )
                                       )
FRANK DOYLE                            )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street                  )
       Winchester, Kentucky 40391      )
                                       )
JUSTIN CROCKETT                        )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street            r     )
       Winchester, Kentucky 40391      )
                                       )
MELISSA MONTGOMERY                     )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street                  )
       Winchester, Kentucky 40391      )
                                       )
SETH NEWSOME                           )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street                  )
       Winchester, Kentucky 40391      )
                                       )
                                       )
 Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 2 of 15 - Page ID#: 2




JASON HOPPER                           )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street                  )
       Winchester, Kentucky 40391      )
                                       )
MARTIEZ MULLINS                        )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street                  )
       Winchester, Kentucky 40391      )
                                       )
DAWN WIESEN                            )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street                  )
       Winchester, Kentucky 40391      )
                                       )
HAROLD LITTLE                          )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street                  )
       Winchester, Kentucky 40391      )
                                       )
ADVANCED CORRECTIONAL                  )
HEALTHCARE, INC.                       )
                                       )
Serve: C T Corporation System          )
       306 W Main Street, Suite 512    )
       Frankfort, Kentucky 40601       )
                                       )
DR. EVERSON                            )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street                  )
       Winchester, Kentucky 40391      )
                                       )
KIM CARLSON                            )
                                       )
Serve: Clark County Detention Center   )
       30 Wall Street                  )
       Winchester, Kentucky 40391      )




                                       2
 Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 3 of 15 - Page ID#: 3




KIM CAVASOS                               )
                                          )
Serve: Clark County Detention Center      )
       30 Wall Street                     )
       Winchester, Kentucky 40391         )

                                     ***********

                                    COMPLAINT

                             Parties and Jurisdiction

      1.     Tresina Primm is a resident of Jefferson County, Kentucky. As Stanley

Primm's wife, the Jefferson District Court appointed Tresina Administrator .of

Stanley Primm's Estate on July 2, 2020. The court's order is attached as Exhibit A.

      2.     When he died, Stanley Primm was incarcerated by the Clark County

Detention Center (the Jail) in Clark County, Kentucky.

      3.     At all times relevant to this Complaint, Defendant Clark County,

Kentucky was responsible for the establishment of policies and procedures, either

formally or by custom, regarding the employment, training, supervision, discipline,

and conduct of all officers, employees, and independent contractors at the Jail and

was responsible for the employment, training, supervision, discipline, and conduct

of all officers, employees, and independent contractors at the Jail.

      4.     At all times relevant to this Complaint, Defendant Frank Doyle was

the Clark County Jailer. He was responsible for the establishment of policies and

procedures, either formally or by custom, regarding the employment, training,

supervision, discipline, and conduct of all employees and independent contractors at

the Jail, and was responsible for the employment, training, supervision, discipline,



                                           3
 Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 4 of 15 - Page ID#: 4




and conduct of all employees and independent contractors at the Jail. He is sued in

his individual capacity.

      5.     At all times relevant to this Complaint, Defendant Justin Crockett was

a supervisor at the Jail. He was responsible for the establishment of policies and

procedures, either formally or by custom, regarding the employment, training,

supervision, discipline, and conduct of all employees and independent contractors at

the Jail, and was responsible for the employment, training, supervision, discipline,

and conduct of all employees and independent contractors at the Jail. He is sued in

his individual capacity.

      6.     At all times relevant to this Complaint, Defendant Melissa

Montgomery was a supervisor at the Jail. Shee was responsible for the

establishment of policies and procedures, either formally or by custom, regarding

the employment, training, supervision, discipline, and conduct of all employees and

independent contractors at the Jail, and was responsible for the employment,

training, supervision, discipline, and conduct of all employees and independent

contractors at the Jail. She was further responsible for the health and welfare of all

people incarcerated at the Jail, and personally and directly participated in Primm's

mistreatment. She is sued in her individual capacity.

      7.     At all times relevant to this Complaint, Defendant Seth Newsome was

a supervisor at the Jail. He was responsible for the establishment of policies and

procedures, either formally or by custom, regarding the employment, training,

supervision, discipline, and conduct of all employees and independent contractors at



                                          4
  Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 5 of 15 - Page ID#: 5




the Jail, and was responsible for the employment, training, supervision, discipline,

and conduct of all employees and independent contractors at the Jail. He is sued in

his individual capacity.

      8.     At all times relevant to this Complaint, Defendant Jason Hopper was a

deputy jailer at the Jail. He was responsible for the health and welfare of all people

incarcerated at the Jail, and personally and directly participated in Primm's

mistreatment. He is sued in his individual capacity.

      9.     At all times relevant to this Complaint, Defendant Martiez Mullins

was a deputy jailer at the Jail. He was responsible for the health and welfare of all

people incarcerated at the Jail, and personally and directly participated in Primm's

mistreatment. He is sued in his individual capacity.

      10.    At all times relevant to this Complaint, Defendant Dawn Wiesen was a

deputy jailer at the Jail. She was responsible for the health and welfare of all people

incarcerated at the Jail, and personally and directly participated in Primm's

mistreatment. She is sued in her individual capacity.

       11.   At all times relevant to this Complaint, Defendant Harold Little was a

deputy jailer at the Jail. He was responsible for the health and welfare of all people

incarcerated at the Jail, and personally and directly participated in Primm's

mistreatment. He is sued in his individual capacity.

       12.   At all times relevant to this Complaint, Advanced Correctional

Healthcare, Inc. was an Illinois corporation licensed to do business in Kentucky.

ACH contracted with the Jail to provide medical treatment to people incarcerated



                                           5
 Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 6 of 15 - Page ID#: 6




there. Pursuant to that contract, ACH was responsible for hiring competent medical

providers, implementing and enforcing appropriate policies, procedures, protocols,

customs, and practices for the care of Jail inmates, and training, supervising, and

disciplining those medical providers to ensure their competence. ACH was

ultimately responsible for the medical treatment provided by its employees or

agents. ACH was responsible for assigning employees, agents, or independent

contractors to review medical records or otherwise maintain its employees, agents,

or independent contractors' awareness of the medical condition of all people

incarcerated at the Jail.

       13.   At all times relevant to this Complaint, Defendant Dr. Everson was

the medical director at the Jail. He was responsible for the health and welfare of all

people incarcerated at the Jail, addressing the serious medical needs of all people

incarcerated at the Jail, implementing and enforcing appropriate policies,

procedures, protocols, customs, and practices for the care of the Jail's inmates, and

the training and supervision of all other medical staff at the Jail. He was

responsible for reviewing medical records or otherwise maintaining their awareness

of the medical condition of all people incarcerated at the Jail, and personally and

directly participated in Primm's mistreatment. He is sued in his individual

capacity.

       14.   At all times relevant to this Complaint, Defendant Kim Carlson was a

nurse at the Jail. She was responsible for the health and welfare of all people

incarcerated at the Jail, and addressing the serious medical needs of all people



                                          6
 Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 7 of 15 - Page ID#: 7




incarcerated at the Jail. Carlson was responsible for reviewing medical records or

otherwise maintaining her awareness of the medical condition of all people

incarcerated at the Jail, and personally and directly participated in Primm's

mistreatment. She is sued in her individual capacity.

       15.     At all times relevant to this Complaint, Defendant Kim Cavasos was a

nurse at the Jail. She was responsible for the health and welfare of all people

incarcerated at the Jail, and addressing the serious medical needs of all people

incarcerated at the Jail. Cavasos was responsible for reviewing medical records or

otherwise maintaining her awareness of the medical condition of all people

incarcerated at the Jail, and personally and directly participated in Primm's

mistreatment. She is sued in her individual capacity.

       16.     Defendants Everson, Carlson, and Cavasos are referred to as "Medical

Defendants."

       17.     This Court has subject matter jurisdiction over this action and venue is

proper. Plaintiffs claims involve an amount more than the jurisdictional limit of

this Court and a substantial amount of the conduct giving rise to this matter

occurred in this judicial District.

                                         Facts

       18.     On July 17, 2019, Stanley Primm was incarcerated at the Jail.

       19.     On that day, he filled out a medical slip complaining of severe

headaches that affected his vision.




                                            7
 Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 8 of 15 - Page ID#: 8




      20.    He continued complaining about the headaches and, on July 20, filled

out a medical slip asking for a blood pressure check. The blood pressure check

indicated that his blood pressure was elevated.

      21.    On July 21, he filled out another medical slip because he was still in

pain and having issues with his vision. He wrote that he believed "something is

terribly wrong."

      22.    Medical Defendants were aware of Primm's medical slips and

substantiated that his complaints were legitimate.

      23.    The individual Jail defendants were aware of Primm's medical slips.

      24.    On July 26, Primm was in so much pain that he could not stand. His

blood pressure remained elevated. He had to be sent to the Clark Regional Medical

Center Emergency Room.

      25.    The Medical Defendants and the individual Jail defendants knew

Primm was sent to the hospital and why he was sent there.

      26.    On July 29, Jail staff found Primm unresponsive after he took a

shower. His blood pressure was elevated. After regaining consciousness, he stated

that he could not hear. Again, he was sent to the CRMC ER.

      27.    The Medical Defendants and the individual Jail defendants knew

Primm was sent to the hospital and why he was sent there.

      28.    There is no evidence that Medical Defendants or the individual Jail

defendants performed any observations of Primm on July 30 despite their

knowledge of his condition.



                                          8
 Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 9 of 15 - Page ID#: 9




      29.    On July 31, there is no evidence that Medical Defendants or the

individual Jail defendants performed any observations of Primm until 2:45 p.m.

despite their knowledge of his condition.

      30.    At 2:45, Primm told Little that he could not move.

      31.    At 4:30, Wiesen saw Primm fall.

      32.    Little and Wiesen told the other individual Jail defendants, Carlson,

and Cavasos what they saw. However, none of them provided Primm medical

attention or ensured that he received medical treatment despite their knowledge of

his condition.

      33.    At 5:20, Primm refused blood pressure medication that Carlson

attempted to give him for the second time that day. Primm also urinated on himself.

Carlson advised Newsome of Primm's refusal, and Newsome told Hopper and

Mullins. However, none of them provided Primm medical attention or ensured that

he received medical treatment despite their knowledge of his condition.

      34.    Carlson alerted Everson to Primm's condition. Despite Primm's

obvious medical distress, Everson told Carlson to continue monitoring Primm for

worsening symptoms.

      35.    Primm's symptoms worsened. His blood pressure continued to elevate,

his breathing became slow, and he sweated profusely, all of which Carlson and the

individual Jail defendants knew.




                                            9
Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 10 of 15 - Page ID#: 10




      36.    However, no one obtained medical attention for Primm until 6:15,

when he was completely unresponsive. Finally, at 6:25, EMS arrived and

transported Primm to CRMC.

      37.    Primm fought for life overnight but was pronounced dead at 7:49 a.m.

on August 1, 2019. The coroner identified the cause of death as hypertensive

cardiovascular disease, but no autopsy was performed.

      38.    Neither Clark County, Doyle, Crockett, Mullins, Newsome, ACH, or

Everson ("Training/Supervising Defendants") trained their subordinates to respond

appropriately to serious medical conditions.

      39.    The individual defendants' misconduct reflected and was a

consequence of their lack of training and/or supervision.

      40.    Training/Supervising Defendants knew how their subordinates reacted

in situations involving serious medical conditions and intentionally chose not to

intervene.

      41.    Through their actions and inactions, Training/Supervising Defendants,

acquiesced in, endorsed, and ratified their subordinates' failure to treat obviously

serious medical conditions.

      42.    The failure and refusal of Training/Supervising Defendants and their

subordinates to identify and treat obviously serious medical conditions among the

inmate population was so common and widespread as to amount to a practice, and

therefore an unwritten policy, of the Jail.




                                              10
Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 11 of 15 - Page ID#: 11




        43.    Because of Defendants' conduct described above, Defendants severely

injured Primm, for which Plaintiff is entitled to recover actual damages in an

amount to be determined at trial.

                                          Count 1:
                               Objective Unreasonableness
                                      42 u.s.c. § 1983
                                                           1
                               (All Individual Defendants)

        44.    Defendants acted under color of law.

        45.    Defendants knew or should have known of the excessive risks to

Primm's health or safety.

        46.    Despite that, Defendants failed to act with reasonable care to mitigate

the risk to Primm.

        47.    Defendants' failure caused Primm's injuries.

        48.    Because of Defendants' actions, Primm was harmed, subjected to a

significant risk of harm, or both.

        49.    In addition to compensatory damages, interest, expenses, and court

costs, Tresina Primm is entitled to damages for the loss of her husband's love,

society, support, and companionship, and the Estate is entitled to punitive damages

and an award of attorney fees in prosecuting this action, pursuant to 42 U.S.C. §

1988.




1Count 1 is pied based on a nonfrivolous argument for extending, modifying, or 1·evising existing law,
or for establishing new law. Fed. R. Civ. P. ll(b)(2); See also, Love v. Fmnklin Cty., 2019 U.S. Dist.
LEXIS 51190 (E.D. Ky. March 27, 2019).
                                                 11
Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 12 of 15 - Page ID#: 12




                                       Count 2:
                              Deliberate Indifference
                                   42 u.s.c. § 1983
                            (All Individual Defendants)

        50.   Defendants acted under color of law.

        51.   Primm had a serious medical need in that he had a condition that a

licensed medical provider determined required treatment or a condition so obvious

that even someone who is not a licensed medical provider would recognize required

treatment.

        52.   Defendants knew that Primm had a serious medical need or strongly

suspected facts showing a strong likelihood that Primm had a serious medical need

but refused to confirm whether these facts were true.

        53.   Defendants consciously failed to take reasonable measures to provide

or obtain treatment for Primm's serious medical need.

        54.   Because of Defendants' actions, Primm was harmed, subjected to a

significant risk of harm, or both.

        55.   In addition to compensatory damages, interest, expenses, and court

costs, Tresina Primm is entitled to damages for the loss of her husband's love,

society, support, and companionship, and the Estate is entitled to punitive damages

and an award of attorney fees in prosecuting this action, pursuant to 42 U.S.C. §

1988.




                                          12
Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 13 of 15 - Page ID#: 13




                                     Count 3:
                                Eighth Amendment
                                  Monell Liability
                                  42 u.s.c. § 1983
                           (Clark County, Doyle & ACH)

        56.   Clark County's, Doyle's, and ACH's respective training programs were

inadequate to train their employees and independent contractors to carry out their

duties.

        57.   These Defendants failed to adequately train, supervise, or discipline

their employees.

        58.   These Defendants' respective failures to adequately train, supervise, or

discipline their employees or independent contractors amounted to deliberate

indifference to the fact that inaction would obviously result in the violation of the

right to treatment for a serious medical need.

        59.   These Defendants' respective failures to adequately train, supervise, or

discipline their employees or independent contractors proximately caused the

violation of Primm's right to treatment for a serious medical need.

        60.   In addition to compensatory damages, interest, expenses, and court

costs, Tresina Primm is entitled to damages for the loss of her husband's love,

society, support, and companionship, and the Estate is entitled to punitive damages

and an award of attorney fees in prosecuting this action, pursuant to 42 U.S.C. §

1988.




                                           13
Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 14 of 15 - Page ID#: 14




                                   Count 3:
                 Negligence/Wrongful Death/Gross Negligence
                         (All Individual Defendants)

      61.    It was Defendants' duty to exercise ordinary care for the safety of other

persons, including Primm, to avoid foreseeable injuries.

      62.    Defendants knew or should have known Primm was at risk of injury.

      63.    Defendants' breach of their duty was a substantial factor in causing

Primm's injuries and death.

      64.    Medical Defendants' treatment fell below the standard of care.

      65.    Medical Defendants' breach of the standard of care was a substantial

factor in causing Primm's injuries.

      66.    Defendants' wanton, reckless, malicious, or oppressive conduct

manifested an extreme indifference to the lives and safety of others, including

Primm.

      67.    In addition to compensatory damages, interest, expenses, and court

costs, Tresina Primm is entitled to damages for the loss of her husband's love,

society, support, and companionship, and the Estate is entitled to punitive damages

and an award of attorney fees in prosecuting this action.

                                Request for Relief

      Accordingly, Tresina Primm, as Administrator of the Estate of Stanley

Primm request that the Court grant the following relief:

      1.     Judgment in their favor against Defendants and an award of actual

damages for Primm's wanton and unnecessary pain and suffering preceding his



                                         14
Case: 5:20-cv-00336-DCR Doc #: 1 Filed: 07/31/20 Page: 15 of 15 - Page ID#: 15




death, his loss of enjoyment oflife, and for his Estate's loss of his ability to labor

and earn money, and punitive damages, for Defendants' unlawful actions;

      2.     An award of attorney fees, costs, and expenses incurred in prosecuting

this action, pursuant to 42 U.S.C. § 1988;

       3.    Trial by jury; and

      4.     All other relief to which the Estate may be entitled.


                                              Respectfully submitted,


                                              /s/ Tresina Primm
                                              Tresina Primm
                                              3723 Willmar Avenue
                                              Louisville, Kentucky 40218
                                                                         .
                                                                             .r"
                                                                               \
                                                                                )
                                                   ~

                                                 . / ;_p   ~)c.   \((c   J' (( I J'f1 n"
                                                                               .




                                            15
